Citation Nr: 9920348	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  97-08 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for alcohol induced 
hepatitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1986 to May 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.


FINDINGS OF FACT

1. The veteran's hearing is within normal limits bilaterally.

2. The veteran's claim of entitlement to service connection 
for elevated liver 
function tests was received in July 1996.

3. Competent medical evidence links the veteran's liver 
disorder to in service 
alcohol abuse.


CONCLUSION OF LAW

1. The veteran's claim of entitlement to service connection 
for bilateral hearing 
loss is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  Service connection for alcohol induced hepatitis is 
established.  38 C.F.R. § 3.301(a)(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has claimed entitlement to service connection for 
hearing loss and alcohol induced hepatitis.  In order to 
establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 1991).  In making a claim for service connection, 
however, the veteran has the initial burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation."  See Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

The veteran must satisfy three elements for his claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  Lastly, there must be 
evidence of a nexus or relationship between the in-service 
injury or disease and the current disorder, as shown through 
medical evidence.  Unless the claimant meets his burden of 
establishing a well-grounded claim, VA has no duty to assist 
the claimant in developing his claim.  See Epps v. Gober, 126 
F.3d 1464, 1467-1469 (1997).

A. Entitlement to service connection for bilateral hearing 
loss

The veteran stated in his substantive appeal that he has 
bilateral hearing loss as a result of working directly on the 
airfield, within three hundred feet of the centerline, while 
aircraft landed and took off.  He reports that he has to 
concentrate on what people are saying when someone talks to 
him and that sometimes he does not understand what is being 
said.  He reports that he often hears only mumbles and has to 
fill in what he thinks people are saying.  Further, he 
reports that he has to turn the volume up on things in order 
to hear comfortably.

The veteran's service medical records do not show that the 
veteran experienced hearing loss while in service.  He 
underwent several audiograms while in service, none of which 
showed hearing loss pursuant to VA regulations.  

The veteran further underwent a VA audiological examination 
in conjunction with this claim.  On that authorized 
audiological evaluation in September 1996 pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
15
10
LEFT
10
5
5
10
10

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory thresholds in any of the frequencies 500, 1,000, 
2,000, 3,000 or 4,000 hertz, is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies, 500, 1,000, 2,000, 3,000 or 4,000 are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  See 38 
C.F.R. § 3.385.

As shown by the most recent audiogram, the veteran's hearing 
does not show hearing loss pursuant to VA regulations.  He 
does not have an auditory threshold of 40 decibels or greater 
in either ear at any of the applicable frequencies.  Further, 
he has no auditory threshold at 26 decibels or greater.  
Finally, his speech recognition is 100 percent in both ears.

The veteran has testified that he currently experiences 
bilateral hearing loss.  However, the Board notes that where 
the issue is one of medical diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet.App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet.App. 492, 494-95 (1991).  Since the record does not 
indicate that the veteran possesses the medical training and 
expertise necessary to render a diagnosis of hearing loss, 
his lay statements alone cannot serve as a sufficient 
predicate upon which to find his claim for service connection 
to be well grounded.  See Heuer v. Brown, 7 Vet.App. 379, 384 
(1995) (citing Grottveit v. Brown, 5 Vet.App. 91, 93 (1993)).

Finally, the Board is unaware of any information in this 
matter that would put VA on notice that any additional 
relevant evidence may exist that, if obtained, would well 
ground the veteran's claim.  See generally McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995). The Board also views the above 
discussion as sufficient to inform the veteran of the 
elements necessary to present a well-grounded claim for the 
benefit sought, and the reasons why the current claim has 
been denied.  Id.

B. Entitlement to service connection for alcohol induced 
hepatitis

The veteran further asserts that he is entitled to service 
connection for alcohol induced hepatitis.  As mentioned 
above, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
wartime or peacetime service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998). 

The medical record consists of a recent VA examination and 
the veteran's service medical records.  The veteran's service 
medical records reveal that the veteran has a history of 
alcohol abuse.  He reported this abuse several times and in 
July 1993 the examiner noted that between 1987 and 1990 the 
veteran drank 3 to 4 cases of beer every weekend and 12 beers 
daily.  Records show that he continued drinking until his 
liver enzymes were noted to be elevated.  In November 1991 
the veteran had elevated function tests and underwent a 
hepatitis panel, which was found to be negative.  The veteran 
discontinued the excessive drinking but continued to 
experience symptoms of a liver disorder.  In March 1992, a x-
ray showed increased hepatic echogenicity consistent with 
fatty changes.  Similarly, x-rays in October 1992 showed 
diffusely decreased density of the liver most likely due to 
fatty infiltration.  In August 1993 an examiner noted a fatty 
liver of unknown etiology, increased liver function tests, 
and a positive history of alcohol abuse.

The veteran's VA examination report in September 1996 again 
noted the veteran's reported history of drinking alcohol in 
service.  The examiner found elevated liver function tests 
secondary to alcoholic induced hepatitis and fatty 
infiltrations of the liver, secondary to alcohol.  This 
examiner noted that the veteran reported no difficulty with 
the condition and appeared to have no long term consequences 
from his alcohol induced hepatitis but also recommended 
routine follow up on a yearly basis.

The Court has said that alcohol dependence is considered the 
result of willful misconduct.  Gabrielson v. Brown, 7 Vet. 
App. 36, 41 (1994).  Additionally, VA regulation provides 
that, while the simple drinking of an alcoholic beverage is 
not of itself willful misconduct, the deliberate drinking of 
a known poisonous substance or under conditions which would 
raise a presumption to that effect will be considered willful 
misconduct.  It further provides that, if in the drinking of 
a beverage to enjoy its intoxicating effects, intoxication 
results proximately and immediately in disability or death, 
the disability or death will be considered the result of the 
person's willful misconduct.  38 C.F.R. § 3.301(c)(2) (1998). 

Prior to November 1990, at which time 38 U.S.C.A. § 1110 was 
pertinently codified at 38 C.F.R. § 3.301(c)(2) (1990), 
organic disorders initially shown in service secondary to 
alcohol and drug abuse were not covered by the willful 
misconduct bar.  However, 38 U.S.C.A. § 1110 was amended at 
that time to preclude the payment of compensation for certain 
secondary effects arising from willful misconduct, including 
diseases resulting from the abuse of alcohol and drugs.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 41 (1994); Barela v. 
West, 11 Vet. App.  280 (1998)(holding that service 
connection could be established, even without possibility of 
compensation, since compensation is but one of the potential 
title 38 benefits which could flow from a determination that 
a disability is service-connected.)

As the service medical records reveal the veteran's history 
of alcohol abuse between 1987 and 1990 and the current VA 
examination diagnosed the veteran with elevated liver 
function tests secondary due to alcohol induced hepatitis, it 
is clear that the veteran's liver disorder was incurred 
during active duty.  Therefore, the Board establishes service 
connection for the veteran's alcohol induced hepatitis.  
However, as mentioned in the caselaw and regulations 
discussed above, the Court has held while service connection 
can be established for organic diseases and disabilities that 
are secondary to the use of alcohol as a beverage, it has 
also held that compensation cannot be granted for those 
disabilities.  Therefore, the Board establishes service 
connection with the caveat that no compensation shall be 
awarded pursuant to that establishment.

The Board notes that the veteran contends that his elevated 
liver function tests were not the result of alcohol abuse.  
However, the evidence establishes that the veteran's liver 
disorder is secondary to alcohol abuse.  There is no evidence 
of record at this time that the veteran's liver disorder is 
etiologically related to anything except alcohol abuse.


ORDER

1. The veteran's claim of entitlement to service connection 
for bilateral hearing
loss is denied as not well grounded.

2.  Service connection for alcohol induced hepatitis is 
established.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

